Case 1:17-cr-10017-CBK Document 48 Filed 09/13/19 Page 1 of 2 PageID #: 143




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            NORTHERN DIVISION


 UNITED STATES OF AMERICA,                 CR 17-10017-CBK

                    Plaintiff,
                                           FACTUAL BASIS STATEMENT
      vs .

 SAMANTHA FLUTE,

                    Defendant.


      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. l l(b)(3):

      Between on or about the 19th day of August, 2016, and the 20th day of

August, 2016, in the District of South Dakota, the Defendant, Samantha Flute,

knowingly and intentionally possessed a controlled substance and narcotic,

dihydrocodeinone, in violation of 21 U.S.C. § 844(a).

      At all times relevant to this case, Defendant used and possessed a

controlled substance, that 1s, dihydrocodeinone (commonly referred to as

hydrocodone), its isomers, esters, ethers, salts, and salts of isomers, esters and

ethers. Dihydrocodeinone is a Schedule II controlled substance , narcotic, and

opiate, pursuant to 21 U.S.C. § 812. Defendant ingested the dihydrocodeinone

by snorting it. Defendant knowingly and intentionally possessed and used the

dihydrocodeinone without a valid prescription or order from a licensed medical
Case 1:17-cr-10017-CBK Document 48 Filed 09/13/19 Page 2 of 2 PageID #: 144




practitioner. Defendant's possession and use was therefore unauthorized and

unlawful under federal law.

                                  RONALD A. PARSONS, JR.
                                  United States Attorney



Date                                             lfl

                                                e t States

                                  Sioux Falls, SD 5    -2638
                                  Telephone: (605)357-2353
                                  Facsimile: (605)330-4410
                                  E-Mail: jeremy.jehangiri@usdoj.gov



Date
                                  Defendant


       1--1/-/f
Date




                                    [2]
